Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over “FeP/MoS2 Enriched with Dense Catalytic Sites and High Electrical Conductivity for the Hydrogen Evolution Reaction,” by Munzir H. Suliman et al. (Applicants’ submitted art; hereinafter “Suliman et al.”).
Regarding claims 1 and 2, Suliman et al. teach electrocatalysts comprising FeP/MoS2, wherein 2D MoS2 nanosheets are utilized as a support for FeP nanoparticles (page 17672, left column).  The FeP nanoparticles are 
Regarding claims 3 and 4, Suliman et al. teach that the MoS2 nanosheets exhibit an average interlayer spacing of 0.63 nm (page 17674, right column), as well as a peak at 2θ = 33.2°; see page 17673, right column, and Figure 1.  Although Figure 1 does not include a  2θ value of, for example, 60°, the skilled artisan would have been motivated to reasonably expect the MoS2 nanosheets to exhibit a peak at  2θ = 59.1 ± 1°, absent the showing of convincing evidence to the contrary.
Regarding claims 5 and 6, Suliman et al. teach that the FeP nanoparticles exhibit peaks at 2θ = 32.8°, 37.2°, 48.3°, and 56.1° (page 17673, right column), and also exhibit an interplanar spacing of 0.24 nm (page 17675, left column).
Regarding claim 9, Suliman et al. teach that the aforementioned electrocatalyst exhibits an electrochemical surface area (ECSA) of 21.3 mF/cm2, see page 17676, right column.
Regarding claims 11-13, it is considered that because Suliman et al. teach FeP nanoparticles (“iron phosphide nanoparticles consist essentially of FeP”; claim 12), the skilled artisan would have been motivated to reasonably expect said nanoparticles to exhibit a molar ratio comparable to that recited in claim 11, absent the showing of convincing evidence to the contrary.  Additionally, Suliman et al. teach embodiments in which amounts 2 nanosheets (pages 17675, right column).  The amounts of 60 and 70 wt. % (0.60, 0.70) are considered to fall within the claim limitation "mass ratio...is in a range of 0.60-0.95" recited in claim 13.
Regarding claims 14-16, Suliman et al. teach a three-electrode electrochemical cell, comprising a graphite rod as a counter electrode, and a saturated calomel electrode as a reference electrode.  The aforementioned electrocatalysts are mixed with water, ethanol, and Nafion to prepare an ink, which is deposited onto a precleaned glassy carbon disc electrode (“working electrode”).  Suliman et al. further teach the presence of 0.5 M H2SO4 aqueous solution (“electrolyte solution comprising water and an inorganic acid”).  See page 17672 of Suliman et al., right column.  Further, Suliman et al. teach that the aforementioned electrocatalysts exhibit an overpotential of 110 mV to generate 10 mA/cm2 (page 17672, left column).
Suliman et al. do not teach or suggest the average length of the MoS2 nanosheets, as recited in claim 1.  However, because Suliman et al. teach electrocatalysts structurally reading upon that instantly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the length of the  MoS2 nanosheets disclosed in Suliman et al. to be comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
Allowable Subject Matter
Claims 7, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of claims 7, 8, 10, and 17-20.  For example, Suliman et al. do not disclose the distribution of the iron phosphide nanoparticles on the molybdenum disulfide nanosheets, nor does this reference teach or suggest the average thickness of the nanosheets.  Additionally, Suliman et al. teach that the disclosed FeP/MoS2 electrocatalyst exhibits a specific surface area of 37.6 m2/g (page 17676), which is outside the surface area range outside that recited in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes Divigalpitiya et al. (U. S. Patent No. 4,996,108), which teaches compositions of the formula MX2:Y, wherein MX2 2), and Y is a material located between layers of MX2.  Exemplary compositions include ferrocene or iron pentacarbonyl (Fe(CO)5) between MoS2 layers.  See col. 7, line 24-col. 8, line 12 of Divigalpitiya et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 25, 2022